Citation Nr: 0904745	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for depressive 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bronchiectasis 
with drug dependence, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The issue of entitlement to an increased rating for 
bronchiectasis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's depressive disorder 
has been manifested primarily by sleep impairment and 
occasional episodes of depressed mood.  His speech has been 
logical, his insight and judgment are generally intact, and 
he has always been oriented to time and place.  On one 
isolated occasion, he espoused suicidal ideation subsequent 
to an arrest and jail time for drug possession; however, this 
resolved and has not been consistently an issue for this 
Veteran.

2.  There is no evidence that the Veteran's depressive 
disorder has caused panic attacks, speech issues, difficulty 
in understanding complex commands, impaired judgment, 
impaired abstract thinking, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
maintain hygiene, or other symptoms on a par with the level 
of severity exemplified in these manifestations.  

3.  The medical evidence consistently relates the Veteran's 
cognitive impairment, manifested by significant memory and 
concentration problems, to a well-documented 1997 motor 
vehicle accident and 1998 cerebrovascular accident (stroke).  
This non-service-connected cognitive impairment has been 
found to be the source of the Veteran's inability to maintain 
employment, rather than his service-connected depressive 
disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
depressive disorder are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2006, the agency of 
original jurisdiction (AOJ) provided notice to the Veteran 
pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
explained the relative burdens of VA and the Veteran.  It 
also provided information and evidence necessary to 
substantiate his claim for an increased rating, indicating 
that he must show that his disability had increased in 
severity.  This correspondence explained that evaluations are 
based on the ratings schedule and assigned a rating between 0 
and 100 percent, depending on the relevant symptomatology.  
It instructed the Veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment and daily life.  
In particular, it listed examples of such evidence, such as 
on-going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements on how his symptoms affect him.  

While the letter did not provide the Veteran with at least 
general notice of the rating criteria by which his mental 
disability is rated, the Veteran incurred no prejudice, as a 
general showing of worsening of the condition would suffice 
to support an increase.  That is to say, there is no specific 
numerical finding that must be reached for a higher mental 
disability rating.  See Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Regardless, the Veteran was provided specific 
rating criteria information in the May 2007 rating decision 
and the February 2008 statement of the case.  In response, 
his notice of disagreement and VA Form 9 both describe the 
effect that his disability has on his daily life.  The 
Veteran has been adequately notified.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include Social Security 
Administration records associated with the Veteran's grant of 
benefits from that entity.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Disability Evaluations

The Veteran seeks a higher disability evaluation for his 
service-connected depressive disorder.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for depressive disorder by 
rating decision in April 2003 and was evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, DC 9434.  At the time of 
the Veteran's August 2006 claim for an increase, this rating 
was still in effect.  Under that criteria, the next higher, 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9434.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

The maximum 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The Veteran underwent a VA examination in March 2007 to 
determine the severity of his disability.  When asked to 
describe his symptoms, he reported being much worse than 
previously evaluated, because he was more forgetful and had 
significant concentration issues.  Notably, the Veteran's 
complaints regarding his memory and concentration have been 
consistently catalogued and evaluated in the record as a 
direct result of a traumatic brain injury sustained in a 1997 
motor vehicle accident and subsequent 1998 cerebrovascular 
accident (i.e., a stroke).  See, e.g., VA neuropsychiatric 
consult October 2007; see also VA Mental Health Clinic 
progress notes, December 2006, June 2007, and October 2007; 
private neurological evaluations, August 1999 and April 2000.  
Thus, the Veteran's impairment due to the cognitive symptoms 
of memory loss and concentration deficits will not be 
considered in assessing the severity of his service-connected 
mental disability. 

Objective examination of the Veteran in March 2007 revealed 
that he was alert and oriented to time and place.  He was 
clean and well-groomed.  His speech was somewhat rambling, 
but was coherent and logical.  His judgment and insight were 
both intact.  He had no behavioral issues, such as 
inappropriate, obsessive, or ritualistic behaviors.  He 
denied having panic attacks.  He had no suicidal or homicidal 
ideation.  Nor did he experience hallucinations or delusions.  

Poor impulse control was noted in the context of his ability 
to direct his attention and maintain focus on tasks.  Given 
his level of distractibility, the examiner found that the 
Veteran was totally occupationally impaired.  Again, this has 
been directly attributable to his non-service-connected 
cognitive disorder.  As such, it is not considered relevant 
to his service-connected disability evaluation.  

These examination findings are not contradicted by the 
clinical treatment records of record, which date from October 
2006 to February 2008.  In December 2006, a Mental Health 
Clinic (MHC) evaluation found the Veteran's mood to be 
neutral.  His concentration was good, despite his memory 
being affected by the 1997 accident.  He specifically denied 
suicidal or homicidal ideations.  He also denied 
hallucinations and delusions.  His social functioning was 
noted to be "ok" in that he had maintained a romantic 
relationship with his girlfriend since July 2005.  
Objectively, he was neat and groomed.  His speech was 
logical, and his judgment and insight were intact.  His 
depressive disorder was noted to be in full remission.  

Reevaluation by the MHC in June 2007 revealed similar 
findings.  The Veteran reported feeling down 30 to 40 percent 
of the time, primarily due to chronic pain symptoms and a 
lack of sleep.  He denied, however, having suicidal ideation, 
homicidal ideation, hallucinations, and delusions.  He also 
denied anxiety.  His social functioning was fair.  Objective 
examination showed that his concentration was fair.  He again 
had a neutral mood.  Speech was logical.  His disorder was 
noted to be mild to moderate in severity.   

The record shows that in October 2007, the Veteran was jailed 
for several days, and progress notes directly following his 
release show that he recently had contemplated suicide. 
Follow up treatment records noted that the Veteran was no 
longer sad and that his concentration was fair.  In his 
November 2007 primary care visit, he mentioned that he had 
passing thoughts of suicide when he was jailed, but that he 
no longer had those thoughts.  He also had had no intent or 
plan.  His social functioning was noted to be improved, in 
that he was not isolating himself.  

A November 2007 MHC evaluation revealed that he was 
moderately depressed with some anxiousness, thought to be due 
in part to not sleeping for a period of four to five days.  
His thought process was logical.  He denied suicidal 
ideation, homicidal ideation, and delusions.  He reported 
that one particular medication had made him hallucinate, but 
that medication was stopped and he did not have any 
recurrence of that side effect.  His insight was fair.  His 
judgment was somewhat poor, in that he continued to self-
medicate.  A progress note in January 2008 found the Veteran 
paranoid, though still smoking marijuana to self-medicate.  
His prior hallucination due to prescribed medication was 
noted, but had not recurred. 

On review of this evidence, these symptoms are adequately 
compensated at the 30 percent level.  The Veteran primarily 
is affected (by his service-connected depressive disorder) by 
sleep impairment and occasional episodes of depressed mood.  
His speech has been logical, his insight and judgment are 
generally intact, and he has always been oriented to time and 
place.  On one isolated occasion, he espoused suicidal 
ideation subsequent to an arrest and jail time; however, this 
resolved and has not been consistently an issue for this 
Veteran.  

The higher rating categories of 50, 70, and 100 percent 
contemplate a more severe level of symptomatology, which is 
not demonstrated by the record.  For example, the Veteran 
does not have a consistent anxiety problem manifested by 
panic attacks.  Any difficulty in understanding complex 
commands has been attributed to a non-service-connected 
traumatic brain injury.  The Veteran's judgment is not 
grossly impaired.  Nor does the record show gross impairment 
in thought processes or communication.  While he had one 
instance of hallucinations due to prescribed medication, his 
depressive disorder has not been shown to cause persistent 
delusions or hallucinations.  His behavior has not been 
grossly inappropriate.  He remains capable of maintaining his 
hygiene.  In short, he has not experienced symptoms on par 
with the level of severity exemplified in the manifestations 
described by the higher rating criteria.  

As a final matter, the Board notes that the Veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, which were granted as of October 1998 on the basis 
of an organic mental disorder.  Medical records obtained in 
conjunction with his claim for SSA benefits support the view 
that the Veteran's cognitive problems are the source of his 
unemployability and occurred after the traumatic brain injury 
sustained in the car accident.  As such, while he does have 
occupational impairment, the evidence does not establish that 
it is due to his service-connected disability. 

The Veteran's level of disability has remained relatively 
stable over the course of the appeal.  Therefore, staged 
ratings are not necessary under Hart v. Mansfield, supra.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
increased rating for the service-connected depressive 
disorder is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
depressive disorder is denied.


REMAND

The Veteran seeks a higher disability rating for his service-
connected bronchiectasis.  This disability is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6601 (2008), which rates 
based on incapacitating episodes of infection.  
Alternatively, that code allows for a rating according to 
pulmonary impairment as for chronic bronchitis, under 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2008).  That 
criteria, in turn, rates based on the findings of certain 
pulmonary function tests, specifically the Forced Expiratory 
Volume in one second (FEV-1); the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC); 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)); and, oxygen consumption 
levels.  

The Veteran underwent a VA respiratory examination in March 
2007 and that exam included the aforementioned pulmonary 
function tests.  Unfortunately, though several copies of the 
examination report are of record, none lists the results in 
such a way as to be readable by a non-medically trained 
individual.  While comments to the test results indicate 
"minimal obstructive lung defect" and a "decrease in flow 
rate," such statements are insufficient evidence on which to 
base a rating.  There is no clarification in the outpatient 
clinical records or in the adjudicatory documents of the 
results.  Therefore, an addendum to the March 2007 
examination is required to list precisely what the values are 
for the Veteran's FEV-1, FEV-1/FVC, DLCO (SB), and oxygen 
consumption tests in order to adequately rate his disability.  

The Veteran has received insufficient notice on his claim for 
an increased rating of his respiratory disability pursuant to 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008).  Particularly, because the rating criteria 
by which his disability is evaluated involves test results at 
specific levels, which may not be understood by simply 
stating that there must be a general worsening of the 
condition, he must be notified of those values.  See Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  Provide the Veteran notice of the rating 
criteria by which his service-connected 
bronchiectasis is evaluated.  Specifically, 
he must be notified of the values in 
38 C.F.R. § 4.97, Diagnostic Code 6600, in 
addition to the criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6601. 

2.  Forward the Veteran's claims folder to 
the examiner who conducted the March 2007 VA 
respiratory disorders examination (or a 
suitable substitute if this individual is 
unavailable) for an addendum.  The examiner 
is requested to review the pulmonary function 
tests noted in the March 2007 VA exam (tabbed 
in volume 2 of the claims file) and prepare 
an addendum listing the values for the 
Veteran's FEV-1, FEV-1/FVC, DLCO (SB), and 
oxygen consumption tests.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


